t c memo united_states tax_court cinema '85 richard m greenberg tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date thomas e redding and sallie w gladney for participant william a newman joseph f long and gerald a thorpe for respondent memorandum findings_of_fact and opinion powell special_trial_judge this case is before the court on participant william a newman's mr newman motion to dismiss for lack of jurisdiction the underlying dispute arises from mr newman's interest in cinema '85 sometimes referred to as the partnership the parties agree that for the partnership taxable years in issue the partnership is subject_to the unified_audit and litigation procedures of sec_6221 through enacted by the tax equity fiscal responsibility act of tefra publaw_97_248 96_stat_648 they further agree that a timely petition was filed and accordingly this court has jurisdiction over this case mr newman however argues that he entered into a settlement agreement with respondent which converted his partnership items to nonpartnership_items and with respect to him ousted this court's jurisdiction pursuant to sec_6226 and sec_6231 the issue is whether mr newman and respondent entered into a binding settlement agreement with respect to adjustments relating to mr newman's investment in the partnership for the through partnership taxable years findings_of_fact cinema '85 is one of a number of partnerships formed to purchase and exploit the rights to certain films the general partners of those partnerships were richard m greenberg and or a frederick greenberg respondent began an examination of the partnership at some point in the mid-1980's as part of a national unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure on its partnership returns for the years in issue cinema '85 claimed loss deductions based on the alleged purchase of the films salvador and at close range and the alleged purchase of an interest in certain distribution rights in the films return of the living dead and howling ii project focusing on the various partnerships of the greenberg brothers the greenberg brothers project richard m greenberg who was then the tax_matters_partner tmp of cinema '85 retained attorney peter l faber mr faber to represent the partners at the partnership level during respondent's examination mr faber also represented the partners at the partnership level upon filing the petition in this case mr newman was a limited_partner in cinema '85 during the partnership taxable years in issue mr newman has elected to participate in these proceedings pursuant to sec_6226 and rule b joseph f long mr long an attorney in respondent's district_counsel office in hartford connecticut represented respondent in the settlement negotiations for the greenberg brothers project after mr long was assigned to the project he and mr faber discussed the possibility of settling the greenberg brothers partnership cases by a settlement at the partnership level on or about date mr long wrote to mr faber regarding the greenberg brothers project listing cinema '85 in the subject portion of the letter in the letter mr long richard m greenberg became disqualified from acting as the tmp when an involuntary petition in bankruptcy was filed against him in date see sec_6231 sec_301_6231_a_7_-1 proced admin regs sec_301_6231_c_-7t temporary proced admin regs fed reg date expressed respondent's willingness to settle both docketed and nondocketed cases on the basis of an at risk settlement under sec_465 in closing the letter stated this offer to settle is open until date after receiving mr long's letter mr faber contacted mr long to discuss whether investment tax_credits would be allowed under the settlement offer outlined in his letter in response to this query mr long followed up with a letter dated date to mr faber this letter stated in relevant part by letter dated date we extended an offer to settle the above mentioned movie partnerships we offered to settle these cases on the basis of and sic i r c sec at risk settlement we originally requested that you accept or reject the offer to settle by date since we were unable to respond to your question within a reasonable_time before the date deadline we advised you that we would tender a subsequent offer to you which would address the investment_tax_credit issue the purpose of this letter is to extend a new offer to settle these cases on the basis of an at risk settlement under i r c sec in closing mr long wrote this offer is open for fourty- five sic days after the date of this letter mr faber rejected this settlement offer on behalf of the partners on date respondent issued notices of final_partnership_administrative_adjustment fpaa's to the tmp the fpaa is the notice provided to affected taxpayer- partners of respondent's final administrative adjustment for specific partnership tax years the fpaa is to the litigation of continued determining adjustments to partnership items for the through partnership taxable years on date the tmp timely filed a petition with this court on behalf of the partnership for readjustment of the partnership items at the time the petition in this case was filed the partnership's principal_place_of_business was located at greenwich connecticut after the filing of the petition in this case mr long again wrote to mr faber on the subject of the greenberg brothers project listing cinema '85 in the subject portion of the letter the letter dated date stated we are offering to settle the above referenced movie tax_shelters on the basis of an at risk settlement under i r c sec for purposes of the settlement taxpayers are considered at risk to the extent of their initial cash investment in the movie with no amounts allowed for notes executed by the partnership or the assumption_agreement executed by the partners after the cash is used up the amount_at_risk is zero however to the extent the partnership earns net_income in later years the amount_at_risk will be increased in accordance with i r c sec for the purposes of settlement the respondent will concede all additions to tax but respondent will not concede additional interest under i r c sec c you have thirty days to accept this settlement offer after said date it is withdrawn continued partnership items the equivalent of the statutory_notice_of_deficiency in other cases sirrine bldg no v commissioner tcmemo_1995_185 affd without published opinion 117_f3d_1417 5th cir the settlement offer made to mr faber was intended as an offer to settle at the partnership level and was not intended to be made to the individual partners mr faber was of the opinion that during this time there were continuing settlement negotiations going on that may have produced better terms shortly thereafter mr faber withdrew as counsel of record in late george j noumair mr noumair began settlement discussions with mr long on behalf of partners who wanted to settle pursuant to inquiries from mr noumair concerning settlement mr long wrote to mr noumair on date with regard to cinema '85 the letter stated a number of the limited partners have contacted the respondent and indicated their interest in accepting respondent's settlement offer we are therefore going to have the service_center make the settlement offer directly to the limited partners so that those interested in settling can close out their interest in this partnership in the course of ongoing discussions with mr long mr noumair indicated that he would survey the partners in order to ascertain who desired to settle on date mr noumair sent a memorandum to the limited partners of cinema '85 in which he stated if you wish to 'opt out' and settle individually at this time please advise us we will then arrange for the appropriate documents to be sent to you in a letter dated date mr newman wrote to lee peretzman at the greenberg brothers partnerships office in new york city expressing his willingness to settle with respondent and asking what further steps would be necessary to effect a settlement by letter dated date mr noumair wrote to mr long with regard to partners in cinema '85 and seven other greenberg brothers partnerships who desired to accept the irs settlement offer and opt_out of the tefra proceeding the letter also stated i would appreciate it if with respect to the partners who wish to opt_out you would send to me the documents you will require to be executed for filing in the tax_court attached to the letter was a separate list for each partnership indicating the names and interests of the partners wishing to opt_out of the tefra proceeding mr newman is listed on an attachment titled limited partners in cinema '85 limited_partnership who want to opt_out and settle as of according to mr long at that time settlement would be achieved by signing a form_870 or entering into a closing_agreement mr faber also had understood that there would be some documents that would have to be executed to implement a settlement on date mr newman wrote to the internal_revenue_service irs in holtsville new york stating i am one of the limited partners who has opted to accept the internal revenue service's settlement offer i wish to make an immediate remittance to the internal_revenue_service of the settlement amount enclosed is my check in the amount of dollar_figure t he enclosed remittance is hereby stated to be a deposit in the nature of a cash bond by letter dated date carol m landy director of the internal_revenue_service center in holtsville wrote to acknowledge receipt of mr newman's payment as a cash bond for payment of an amount that may be assessed later prompted by an order of this court dated date mr newman wrote a letter dated date to maurice s stein of the irs appeals_office in new york city the letter stated in pertinent part as you can see from the attached correspondence dated date with the service i have elected to accept the settlement offered by the service to the limited partners and have deposited the sum of dollar_figure with the service please i confirm to me that your records show that i have accepted the settlement and ii advise me what further steps i should take with respect to the settlement position that is referred to in the order on date the irs regional_director_of_appeals forwarded a settlement package to mr newman the enclosures set forth respondent's settlement position and invited mr newman to submit an offer by completing an enclosed form 870-p ad within days of the date of the letter the letter also stated that questions could be directed to the irs contact person pamela stueber at the holtsville internal_revenue_service center by on date this court issued an order requiring that all partners in cinema '85 appear at a pretrial hearing in new york set for date unless a basis of settlement had been reached with respondent letter dated date mr newman wrote to pamela stueber regarding the settlement package inquiring why a further signing is required mr newman did not sign and return the form 870-p ad by the deadline set forth in the date letter opinion the tax_court is a court of limited jurisdiction and may exercise jurisdiction only to the extent expressly permitted by statute see sec_7442 95_tc_560 we have jurisdiction to decide whether we have jurisdiction 83_tc_626 sec_6226 vests this court with subject matter jurisdiction to determine all partnership items of the partnership for the partnership taxable_year to which the fpaa relates and the proper allocation of such items among the partners this court's jurisdiction over a partnership action is predicated upon the mailing of a valid fpaa by the commissioner to the tmp and the timely filing by the tmp or other eligible_partner of a petition seeking a readjustment of partnership items rule c partnership items include each partner's proportionate share of the partnership's aggregate items of income gain loss deduction or credit sec_6231 sec_301 a - a i proced admin regs nonpartnership_items are items that are not partnership items sec_6231 an affected_item is any item to the extent such item is affected by a partnership_item sec_6231 sec_301_6231_a_5_-1t a temporary proced admin regs fed reg date some affected items are subject_to the deficiency procedures contained in sec_6211 through 92_tc_363 affd without published opinion 899_f2d_1225 9th cir neither mr newman nor respondent disputes that the fpaa's were valid and that the petition was timely filed in this case pursuant to the tefra provisions the tax treatment of partnership items generally is to be determined at the partnership level see 87_tc_783 sec_6226 provides that if a partnership action is brought under either sec_6226 or b each person who was a partner in such partnership at any time during the year in issue shall be treated as a party to such action however sec_6226 provides in pertinent part that sec_6226 shall not apply to a partner after the day on which the partnership items of such partner for the particular partnership taxable_year become nonpartnership_items by reason of one of the events described in sec_6231 a settlement agreement between the secretary and a partner is among the events causing the conversion of partnership items into nonpartnership_items sec_6231 section c provides that in the absence of a showing of fraud malfeasance or misrepresentation of fact a settlement agreement between the secretary and a partner with respect to the determination of partnership items for any partnership taxable_year shall be binding on all parties to such agreement whether with respect to mr newman we have jurisdiction over his partnership items depends upon whether he entered into a binding settlement agreement with respondent underlying that question is whether the period of limitations for making an assessment may have run settlement agreements in tefra proceedings general principles of contract law govern the settlement of tax cases 108_tc_320 a prerequisite to the formation of a contract is an objective manifestation of mutual assent to its essential terms manko v commissioner tcmemo_1995_10 mutual assent generally requires an offer and an acceptance id 'an offer is the manifestation of willingness to enter into a bargain so made as to justify another person in understanding that his assent to that bargain is invited and will conclude it ' dorchester indus inc v commissioner supra pincite quoting restatement contract sec_2d sec_24 settlement offers made and accepted by letters are enforced as binding agreements dorchester indus inc v commissioner supra pincite haiduk v commissioner tcmemo_1990_506 respondent argues that only a properly executed form 870-p or a closing_agreement form_906 constitutes a settlement agreement for purposes of sections c and b c neither the code nor respondent's regulations defines continued without the requirement of a formal written_agreement respondent anticipates confusion and judicial inefficiency disputes will arise over whether there was a settlement and will necessitate judicial review as to whether there was a settlement and the terms thereof since respondent and mr newman have not executed either form respondent contends that they have not entered into a settlement agreement while respondent's position may have the advantages that respondent attributes to it we believe that it is unnecessary to decide that issue in the circumstances presented here where settlement is conditioned upon the execution of respondent's forms the execution of such forms controls resolution of whether a settlement agreement was in fact made see eg estate of ray v commissioner tcmemo_1995_561 affd 112_f3d_194 5th cir see also brookstone corp v united_states aftr 2d ustc par big_number s d tex affd per curiam without published opinion 58_f3d_637 5th cir we turn to the question whether the settlement here was so conditioned continued what constitutes a settlement agreement for purposes of secs c and b c a closing_agreement form_906 statutorily authorized by sec_7121 and sec_7122 has been used to settle tefra cases see eg 992_f2d_955 9th cir 27_fedclaims_720 n in addition we have held that a form 870-p qualifies as a settlement agreement under sec c korff v commissioner tcmemo_1993_33 mr newman was never involved directly in the settlement negotiations those negotiations were done by messrs long faber and noumair mr long testified that he intended that in order to consummate any settlement with the partners a form_870 and or a closing_agreement would be executed by the partner or the partner's representative this was consistent with mr faber's understanding when he was involved with the case that further documents would have to be executed the only other person with direct knowledge of what happened during this time was mr noumair and he did not testify we have no reason to believe however that his testimony would have been different and indeed his date memorandum to the limited partners and his date letter to mr long recognized that further documents were required although there may have been a general understanding of the terms of the settlement to effectuate the settlement it was understood that the partner would execute either a form_870 or a closing_agreement furthermore all the parties understood that the settlement terms were not limited to the greenberg brothers cases that were currently before the court it also included issues involving the additions to tax that are affected items and the applicable_interest issues that were not before the court moreover the settlement terms dealt with the tax effects of the greenberg brothers partnerships in future years at that time mr long was of the opinion that either a closing_agreement or a form_870 was necessary to effect a settlement of a partner's various liabilities mr newman may have attempted to accept an offer from respondent to settle the case it is clear however that all the parties directly connected with the settlement negotiations understood that to effectuate the settlement either a closing_agreement or a form_870 had to be executed it is also clear that although the forms were sent to mr newman he never executed them and consequently there was no settlement of his case to reflect the foregoing an appropriate order will be issued denying mr newman's motion to dismiss for lack of jurisdiction whether this opinion was correct or not is beside the point we leave for a subsequent opinion the question whether mr newman may be entitled to consistent settlement terms pursuant to sec c and sec_301_6224_c_-3t temporary proced admin regs fed reg date
